Title: To James Madison from George Graham, 11 September 1815
From: Graham, George
To: Madison, James


                    
                        Sir,
                        Department of War, September 11. 1815.
                    
                    I have the honor to enclose a copy of the opinion of the Attorney General on the subject of brevet Commissions. Copies have been sent to the officers Commanding Departments, with a view, that if they had any arguments to urge on the subject previous to a final order, they might have an opportunity of doing so. I have the honor to be &ca.
                